DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Applicant’s arguments filed on 08/04/2022 regarding the previously applied prior art(s) of Gowda (US PG Pub. No. 2016/0165613), Lipka (US PG Pub. No. 2011/0026649), Tano (US PG Pub. No. 2002/0027898) to claims 1, 3-6, 9, 14 and 16 are persuasive and therefore the rejection(s) withdrawn. Similarly, applicant’s arguments regarding the previously applied prior art(s) of Lei, Liberg and Shin (US PG Pub. No. 2020/0196256) to claim 20 are persuasive and therefore the rejection(s) withdrawn.

2.	Claims 1-20 are allowed.

3.	Independent claims 1 and 14 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“	executing a differential correlation on the time domain average signal based on a criterion;
	and measuring a power of the synchronization signal from the cell, using a result of the executed differential correlation	”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claim 14) is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.
	Independent claim 20 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach of suggest the limitation(s):
“	executing a differential correlation on the time domain average signal at least a first and a second frequency axis interval to acquire a first and a second results, the first and the second frequency axis interval being different from each other;
	and measuring each Narrow Reference Signal Received Power (NRSRP) on the first and second results	”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 20 is/are not taught nor suggested by the prior art(s) of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474